*51OPINION.
Trammell:
We think from all the evidence that the respondent properly determined the tax liability of the petitioner on a fiscal year basis. The returns were filed upon a calendar year basis. This being true, the first issue presented must be decided adversely to the peti-iioner on the authority of Paso Robles Mercantile Co., 12 B. T. A. 750.
The question of the method used by the respondent in crediting-amounts paid by the petitioner upon a calendar year basis upon the tax liability shown due upon a fiscal year basis is also controlled by our decision in the case of Paso Robles Mercantile Co., supra, and must be decided in favor of the petitioner.

Judgment will be entered under Rule 50.